              Case 1:19-cr-00561-LAP Document 141 Filed 08/25/20 Page 1 of 2



                                              ONE BATTERY PARK PLAZA
                                             NEW YORK, NEW YORK 10004

                                                TELEPHONE: (212) 574-1200
                                                FACSIMILE: (212) 480-8421                              901 K STREET, N.W.
  RITA GLAVIN                                      WWW.SEW KIS.COM
    PARTNER                                                                                          WASHINGTON, DC 20005
  (212) 574-1309                                                                                    TELEPHONE: (202) 737-8833
                                                                                                    FACSIMILE: (202) 737-5184
glavin@sewkis.com




                                                        August 25, 2020


  VIA ECF
  Honorable Loretta A. Preska
  U.S. District Court
  Southern District of New York
  500 Pearl Street
  New York, NY 10007

           Re:      United States v. Donziger, 19 Cr. 561 (LAP); [11 Civ. 691 (LAK)]

  Dear Judge Preska:

          We write in response to the defendant’s August 21, 2020 letter, requesting that the Court:
  issue an order: (1) requiring the special prosecutors “to disclose any and all direct and indirect
  communications between [Seward & Kissel LLP] and Judge [Lewis A.] Kaplan or his chambers
  relating or referring to Mr. Donziger or his cases in the Southern District”; (2) requiring the
  special prosecutors “to produce all documents of any type, which reflect or refer to any
  communications, direct or indirect, between [Seward & Kissel LLP] and Judge Kaplan or his
  chambers”; and (3) requiring this Court to disclose whether any of the special prosecutors’
  “invoices and related documents…indicate communications between [Seward & Kissel LLP]
  and Judge Kaplan or his chambers.” Dkt. 131. These requests should be denied in all respects.

          As a preliminary matter, the defendant cites to no authority in support of this application
  for disclosure of information from the prosecution or the Court in this criminal contempt case.
  Discovery in a criminal case is governed by Fed. R. Crim. P. 16, 18 U.S.C. § 3500, and
  Brady/Giglio. The material sought by the defense falls into none of those categories. As this
  Court previously observed in denying the defendant’s motion for disclosure of the prosecution’s
  communications with Chevron’s attorneys: “Mr. Donziger’s speculation that the universe is
  conspiring against him is not a basis for compelling disclosure.” Dkt. 68 at 24.

         Moreover, at a January 6, 2020 hearing, this Court previously denied a similar defense
  request for disclosure of information regarding the prosecution’s contacts with Judge Kaplan. 1

  1
   Contrary to repeated misstatements by the defense—see e.g., 2d Cir. No. 20-464, Dkt. 6-1 at 4 (“Judge Kaplan is
  making rulings in Mr. Donziger’s criminal case”); Dkt. 65 at 13 (“[Judge Kaplan] attempted to create the appearance
  of recusal, while retaining the right to arrange for his successor and . . . the power to rule in the case as he might
  choose.”); Dkt. 126 (“Judge Kaplan took the position he has not recused himself from any aspect of the contempt
           Case 1:19-cr-00561-LAP Document 141 Filed 08/25/20 Page 2 of 2

Hon. Loretta A. Preska
August 25, 2020
Page 2



Dkt. 52 (Jan. 6, 2020 Hearing Transcript) at 18. Defense counsel Andrew Frisch asked for
inquiry by the Court to “clarify whether and the extent to which Judge Kaplan has played or is
playing a continuing role in this prosecution” (Dkt. 49 at 2) because of a defense concern that the
“substance of the prosecutors’ contacts with Judge Kaplan. . . may constitute an end-run around
settled law that prevented his Honor from himself prosecuting Mr. Donziger.” Dkt. 51 at 4. We
made clear to Mr. Frisch that, while Judge Kaplan appointed our prosecution team and filed the
criminal charges in this case pursuant to Fed. R. Crim. P. 42, Judge Kaplan is not prosecuting
this case. Dkts. 50, 52 at 4, 16-17. We stated at the January 6, 2020 hearing: “the prosecution
does not seek Judge Kaplan’s input with respect to our prosecution decisions or our strategy, and
Judge Kaplan does not weigh in on our prosecution decisions or strategy.” Dkt. 52 at 16-17.
That remains true now.

        Finally, with respect to the invoices and the request for discovery from the Court, we note
the Court has now ruled twice on defense applications for disclosure of information in the special
prosecutors’ invoices. As for what is essentially a request for judicial discovery, the Court has
previously stated that to the Court’s knowledge “there is no rule of law that entitles a defendant
to serve discovery demands on the presiding judge.” Dkt. 68 at 12 n.3.

         Accordingly, the defense’s application should be denied.

                                                               Respectfully submitted,


                                                                s/Rita M. Glavin
                                                               Rita M. Glavin
                                                               Brian P. Maloney
                                                               Sareen K. Armani
                                                               Special Prosecutors on behalf
                                                               of the United States




litigation”)—Judge Kaplan is not presiding over this criminal case. As Judge Kaplan explained, after initiating this
criminal contempt proceeding pursuant to Fed. R. Crim. P. 42, he transferred this case from his docket to this Court
pursuant to Rule 14 of the Southern District Rules for the Division of Business Among District Judges (“RDB”).
See 2d Cir. No. 20-464, Dkt. 28 at 45-47. The only judge presiding over this case is this Court.
